Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 3, drawn to a foam production system, classified in B01F23/291.
II. Claims 4 – 13, drawn to a method for generating a foam, classified in B28C5/386.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as a commercial cleaning apparatus.

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Election By Telephone
During a telephone conversation with Katarzyna Brozynski on 13 July 2022 a provisional election was made without traverse to prosecute the invention of a method for generating a foam, Claims 4 – 13.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1 – 3 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	Domestic Benefit is given to 12/748,883 application with filing date 29 March 2010. The prior application in the continuity tree, 11/709,932 application, does not have support in the original disclosure for circulation of an air entrainment solution (as claimed in independent method claim 4 of the instant case). 

Specification
The disclosure is objected to because of the following informalities:
[0026] – “within the preprogramed process water flow rate” should read “within the preprogramed process water flow rate range”
[0055] – “When the process is control of the circulating pump for the polymer-based solution,” should read “When the process in control of the circulating pump for the polymer-based solution,”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rumler (German Patent No. 3,304,177(C1) hereinafter Rumler) in view of Boley (U.S. Patent No. 6,132,629 hereinafter Boley). An utilized machine translation of the description of Rumler is attached.

Regarding Claim 4, Rumler teaches a method (description machine translation paragraphs [0015] – [0031]: intended use of the apparatus) for generating a foam (description machine translation paragraph [0001]) comprising the steps of: supplying water independently and simultaneously (figure 1: water supply branch 20) in a non-integrated mode (description machine translation paragraph [0020] & [0031]: shut-off valve 22 in closed position equates to non-integrated mode); supplying an air entrainment solution independently and simultaneously (figure 1: foaming agent supply 30) in the non-integrated mode (description machine translation paragraph [0022] & [0031]: metering pump 33 in off position [along with shut-off valve 22 in closed position] equates to non-integrated mode); maintaining a regulated air supply independently and simultaneously (figure 1: gas / air supply branch 40 with pressure regulator 42) in the non-integrated mode (description machine translation paragraph [0024] - [0025] & [0031]: air generator 41 is on and electromagnetic valve 44 is in closed position [along with shut-off valve 22 in closed position and metering pump 33 in off position] equates to non-integrated mode); and, mixing the water supply, the air entrainment solution, and the regulated air supply together in an integrated mode to generate the foam when a process command is received (description machine translation paragraph [0031]: process command comes from float switch 13 & manual switches 49 and 50, which together put valves 22, 44 and pump 33 in open/on positions and is considered a reading on integrated mode).  
	Rumler is silent on circulating a water supply independently and simultaneously; circulating an air entrainment solution independently and simultaneously, and generating fluid when a batch process command is received.
Boley teaches a circulating a water supply independently and simultaneously (figure 2: recirculating vessel 23, recirculation lines 25, and water pump and motor 7); circulating an air entrainment solution (Rumler is relied on for teaching air entrainment solution) independently and simultaneously (figure 2: recirculating vessel 23, recirculation lines 25, and water pump and motor 7; Boley is relied on for teaching the circulating equipment and steps), and generating fluid when a batch process command is received (C10 L7 – 10: “intermittent” is considered a reading on batch process & C14 L17 – 19: “intermittent production of such fluids” is considered a reading on batch process).
Rumler and Boley are analogous in the endeavor of production of fluids used in the commercial cleaning and sanitation applications. It would have been obvious to one skilled in the art before the effective filing date to modify the water and foaming agent supply lines of Rumler with the circulating equipment of Boley in order to ensure the water and foaming agent solution are thoroughly mixed (Boley C11 L40: “thoroughly mixed”) before introduction into the mixing chamber. It would have been obvious to one skilled in the art before the effective filing date to modify the continuous operation of Rumler with the intermittent operation of Boley in order to increase operational flexibility. 
	
Regarding Claim 5, Rumler teaches the method (description machine translation paragraphs [0015] – [0031]: intended use of the apparatus) of claim 4, further comprising the steps of: receiving a set of non-integrated mode parameters (figure 1 & description machine translation paragraph [0031]: electromagnetic valves 22, 44 and metering pump 33 being in the off position/state is considered a reading on non-integrated mode parameter); receiving a set of non-integrated mode data (figure 1 & description machine translation paragraph [0031]: the actual position/state of the electromagnetic valves 22, 44 and metering pump 33 is considered a reading on non-integrated mode data); comparing the set of non-integrated mode data to the set of non-integrated mode parameters (figure 1 & description machine translation paragraph [0031]: determination of the actual position/state of the aforementioned valves and pump vs. off position/state is considered a reading on comparing non-integrated mode data to the parameters); and, generating a set of non-integrated mode control signals if the set of non-integrated mode 445029818-0034.20200521.1Attorney Docket No. 5029818-0034Patentdata is outside the set of non-integrated mode parameters (figure 1 & description machine translation paragraph [0031]: the actual position / state of the aforementioned valves and pump not being in the off position/state is considered a reading on non-integrated mode data being outside the non-integrated mode parameters and the signals from level switch 13 and manual switches 49 and 50 to the valves and pump to open or turn on are considered a reading on non-integrated mode control signals).  

Regarding Claim 6, Rumler teaches the method (description machine translation paragraphs [0015] – [0031]: intended use of the apparatus) of claim 5.
Rumler is silent on the method further comprising the step of circulating the water supply based on the set of non-integrated mode control signals.  
Boley teaches the method further comprising the step of circulating the water supply based on the set of non-integrated mode control signals (Claims 9 and 38 teach on continual recirculation of the water recirculation system until the mixing apparatus withdraws liquid from the apparatus, this withdrawal is considered the cessation of the non-integrated mode control signal that keeps the discharge valves and pump closed/off).  
	It would have been obvious to one skilled in the art before the effective filing date to modify the control signals of Rumler with the circulating the water supply based on the set of non-integrated mode control signals of Boley in order to ensure the water is thoroughly mixed before discharge into the mixing container.

Regarding Claim 7, Rumler teaches the method (description machine translation paragraphs [0015] – [0031]: intended use of the apparatus) of claim 5.
Rumler is silent on further comprising the step of circulating the air entrainment solution based on the set of non-integrated mode control signals.  
Boley teaches the method further comprising the step of circulating the air entrainment solution based on the set of non-integrated mode control signals (Claims 9 and 38 teach on continual recirculation of the foaming agent [Rumler is relied upon for teaching foaming agent] recirculation system until the mixing apparatus withdraws liquid from the apparatus, this withdrawal is considered the cessation of the non-integrated mode control signal that keeps the discharge valves and pump closed/off).  
	It would have been obvious to one skilled in the art before the effective filing date to modify the control signals of Rumler with the circulating the air entrainment solution based on the set of non-integrated mode control signals of Boley in order to ensure the foaming agent solution is thoroughly mixed before discharge into the mixing container.

Regarding Claim 8, Rumler teaches the method (description machine translation paragraphs [0015] – [0031]: intended use of the apparatus) of claim 5, further comprising the step of maintaining the air supply based on the set of non-integrated mode control signals (description machine translation paragraph [0024] - [0025] & [0031]: air generator 41 is on and electromagnetic valve 44 is in closed position equates to non-integrated mode & air supply is maintained via air generator 41 being on).  

Allowable Subject Matter
Claims 9 and 12 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

German Patent DE3304177C1 to Rumler teaches a foam generating apparatus with a foaming agent supply, water supply, compressed air supply, mixing container, and associated control structure. When the control structures regulating the foaming agent supply, water supply, and compressed air supply are closed or in the off state, this is considered a reading on non-integrated mode. When these control structures are open or in the on state, this is considered a reading on integrated mode. Regarding Claim 9, Rumler is a binary control system that is either integrated with the set of integrated mode data within the set of integrated mode parameters, or non-integrated with the set of non-integrated mode data outside the set of non-integrated mode parameters. Rumler is silent on a third control state where the set of integrated mode data is OUTSIDE the set of integrated mode parameters. 

Claims 10 – 13 depend on Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774